Hamilton App. No. C-040783. This cause is pending before this court as a discretionary appeal. Upon consideration of appellants’ emergency motion for stay of court of appeals’ judgment and motion for injunctive relief,
IT IS ORDERED by the court that the motions be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that the appellees are hereby enjoined from destroying or otherwise altering the subject property pending further order of this court.
Moyer, C. J., and O’Donnell, J., dissent.